                                     UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF KANSAS

GWENDOLYN G. CARANCHINI,                                     )
                                                             )
                                       Plaintiff,            )
                                                             )
v.                                                           )      Case No. 19-2067-CM
                                                             )
CALVIN HAYDEN, et al.,                                       )
                                                             )
                                       Defendants.           )

                                                ORDER TO SHOW CAUSE
         Plaintiff filed this case in the District Court of Johnson County, Kansas, on February 6,

2019, naming four defendants: (1) Calvin Hayden, (2) The Johnson County, Kansas, Detention

Center (“Detention Center”), (3) Correct One Solutions, and (4) the “Sheriffs of Johnson County,

Kansas, who worked at the Detention Center” (“Sheriffs”).1 Before plaintiff served her complaint

on any defendant, Hayden and the Detention Center voluntarily entered their appearance and

removed the case to this federal court.2 The record does not reflect that plaintiff ever served

process on the remaining defendants, Correct Care Solutions and Sheriffs.

         Therefore, by July 5, 2019, plaintiff must show cause in writing to the presiding U.S.

District Judge, Carlos Murguia, why this case should not be dismissed as to Correct Care Solutions

and Sheriffs, with prejudice, for lack of prosecution.

         IT IS SO ORDERED.

         Dated June 21, 2019, at Kansas City, Kansas.


                                                       s/ James P. O’Hara
                                                       James P. O’Hara

1
    ECF No. 1-3.
2
    ECF No. 1.

                                                         1
O:\Show Cause Orders\19-2067-JAR-SCO no service.docx
                                                       U.S. Magistrate Judge




                                                         2
O:\Show Cause Orders\19-2067-JAR-SCO no service.docx
